Case: 10-61005     Document: 00511587348         Page: 1     Date Filed: 08/30/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 30, 2011

                                     No. 10-61005                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



HELEN BROWN,

                                                  Plaintiff-Appellant
v.

MISSISSIPPI DIVISION OF MEDICAID,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:09-CV-221


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Helen Brown appeals following a jury verdict in favor of the defendant in
this employment discrimination suit. She raises two points of error on appeal.
For the following reasons, we AFFIRM:
        1. Brown first argues that the district court erroneously denied her
challenge for cause of a juror whose employer had terminated another client of
the plaintiff’s counsel.       She argues that the juror was involved in that


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-61005    Document: 00511587348       Page: 2   Date Filed: 08/30/2011



                                   No. 10-61005

termination and was impliedly biased. The district court ably questioned the
challenged juror and discerned that the juror had no knowledge of counsel’s
representation or about the possibility of litigation involving counsel’s other
client. The juror also indicated in response to the court’s questions that she
could be fair and impartial. Brown fails to show that the “prospective juror’s
views would prevent or substantially impair the performance of [her] duties as
a juror in accordance with [her] instructions and [her] oath,” or that the jury
deliberating on her case was not impartial. See United States v. Wharton, 320
F.3d 526, 535 (5th Cir. 2003) (internal quotation marks and citation omitted).
We see no manifest abuse of discretion by the district court in denying the
challenge for cause. See id.
      2. Brown next argues that the district court erroneously denied her
motion for a new trial based on the defendant’s inadvertent failure to submit all
of its exhibits to the jury during the deliberations. The missing exhibits tended
to support the defendant’s argument that Brown was not retaliated against and
was not excluded on communications. Brown urged the jury to disregard them
as irrelevant. Her counsel also declined an opportunity to review the defendant’s
exhibits and ensure that they all were submitted prior to the jury’s deliberations.
Brown now argues on appeal only that in reaching its decision the jury was
unable to follow the district court’s instruction to consider all of the admitted
evidence, but she fails to show that the omission of the exhibits from the
deliberation room had any prejudicial effect or that the verdict was not
supported by the evidence. The district court did not abuse its discretion. See
Foradori v. Harris, 523 F.3d 477, 497 (5th Cir. 2008) (holding that the district
court’s denial of a motion for a new trial based on trial error will be reversed only
for a clear abuse of discretion evidenced by “an absolute absence of evidence to
support the jury’s verdict”).
      AFFIRMED.

                                         2